DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 9 December 2020 in which claims 1-5 were amended and claim 6 was canceled. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 9 September 2020, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection, necessitated by the amendments, are discussed.
Claims 1-5 are under prosecution.  



Claim Interpretation
	Claim 1 is drawn to a device for facilitating the disaggregation of targets in a sample.   The claim defines the device comprising a plurality of receptor coated-solid phase substrates; a plurality of magnetic particles addable to the solid phase substrates; a first supporting surface for supporting a mixture of the particles and substrates; a second supporting surface directed at the first supporting surface; and a magnetic force generator which generates a force on the particles causing the particles to be drawn to the second surface and disaggregate some of the aggregation of the solid phase substrate.  
	The claim defines each component of the device by its function and/or intended use.   For example, the receptor-coated solid phase substrates are bindable to targets; the magnetic particles are addable to the substrates to form a mixture; the magnetic force generator generates a force acting on the magnetic particles and causing the particles in the mixture (which is not defined as present on the support) to be drawn toward the second surface. 
The claim does not require either the solid phase substrates or the magnetic particles be in the device, mixture or on the support surface.  Neither the claim nor the specification define any limiting requirement for the solid phase substrates, magnetic particles, first and second surface or magnetic field generator so as to define the components over others used differently. 
Therefore, given the broadest reasonable interpretation of the claim, the device comprises receptor-coated solid phase substrates, magnetic particles, first and second substrate surfaces and a magnetic force generator positioned such that magnetic particles would be drawn to the second substrate. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-5 are indefinite for the recitation “at least a portion of the plurality of solid phase substrates defining an aggregation in the mixture”.  The recitation is confusing because the claim does not define the device comprising the mixture and because it is unclear how an aggregation relates to the mixture and/or magnetic particles.  Therefore it is unclear how and/or whether the recitation further defines the device. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tajima (IDS: 2/20) and Kelso et al (2009/0246782, published 1 October 2009).
	Regarding Claim 1, Tajima teaches a plurality of solid phase substrates responsive to a magnetic force and having affinity for a target molecule (magnetic carriers (MC)) and a plurality of particles (treatment promoting particles (TPM)) wherein the mixture is exposed to a magnetic field, the particles facilitate aggregation and disaggregation (e.g. ¶ 12-18).  Tajima teaches the magnetic field generator (46) above the supporting surface (22) for aggregation and disaggregation of the particle mixture (e.g. Fig. 11 and related text) but does not teach the newly defined first and second supporting surfaces and magnetic force generator relative to the second surface. 
	However, a magnetic force generator as newly claimed was well-known in the art as taught by Kelso.
	Kelso teaches a similar device for magnetic particle manipulation, the device comprising a first and second supporting surface (Fig. 2, Fig. 4-5) and a magnet force generator to causing the magnetic particles to move toward the upper (second) surface, through the immiscible layer and into subsequent chambers, the magnet functions to both aggregate and disaggregate (agitate) the particles (¶ 166, ¶ 201-203).   Kelso teaches the device is rapid, inexpensive and easy to use for sample purification, analysis and/or detection within a clinical environment and does not require skilled technician (e.g. ¶ 85, ¶ 201). 
	Therefore one of ordinary skill would have reasonably utilized the supporting surfaces of Kelso with the particle mixture of Tajima for the expected benefits rapid, inexpensive and easy to use sample purification, analysis and/or detection within a clinical environment without skilled technicians as desired in the art (e.g. Kelso, ¶ 85, ¶ 201). 
	Regarding Claim 2, Tajima teaches the TPM are larger than the MC (¶ 18).
	Regarding Claim 3, Tajima teaches magnetic particles have surface coating (e.g. ¶ 19) does not specifically teach the coating is magnetic.  However, Kelso teaches the magnetic particles are commercially available (e.g. SPHEROtm, ¶ 218) which is defined as a layer of magnetite and polystyrene onto a polystyrene core (Spherotech website).
	Regarding Claims 4-5, Tajima teaches the TPM and MC are magnetic and generally spherical (e.g. originally filed claims 1-2, Fig. 11 and related text).

Response to Arguments
          Applicant asserts that none of Rida, Tajima or Wang teach the supporting structures as newly claimed. 
	The arguments have been considered but are not deemed sufficient to overcome the new grounds of rejection necessitated by the amendments as discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634